GOLDTHWAITE, J.
There can be no question as to the construction of the first statute found in our Digest, or the mode by which the damages shall be computed, when the judgment is against a sheriff for failing to pay over money collected, as the direction is express that these shall be at the rate of fifteen per cent, per annum from the return day of the execution until the judgment shall be discharged, and-the court is required to give judgment accordingly. [Dig. 217, § 81.] So too the statute of 1824, which gives a summary remedy against constables and their sureties, provides in the same express manner that the damages of five per cent, per month shall continue after the judgment, and until the money is paid; the clerk too, is directed to frame his execution so as to advise the sheriff of this circumstance. [Dig. 219, § 88.] The act of 1826, under which the judgment was had against the sheriff and his sureties, omits entire these specific directions for the continuance of the damages, and we incline to think the proper construction is, that the extraordinary damages are only to be computed until the judgment is rendered, and that it afterwards carries only the customary interest. If the intention was to give the damages in the same manner as is allowed by the two other statutes referred to, nothing was more simple than to have inserted similar provisions in this. [Dig. 218, § 83.] But whatever may be *794the true construction of the act, we think the coroner in this case was not subjected to the burthen of deciding, as his entire authority to collect is based on the execution, and that certainly gives no warrant to collect more than the usual rate of interest. - Even if he was called upon to refer back to the judgment, it would be the same, as that does not indicate that any thing more than the named sums are recovered, or are to be collected from the defendants.
Judgment affirmed.